DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 02/08/2022, with respect to claims 1, 15, 24, 46, 69 have been fully considered and are persuasive.  The rejection of claims 1, 15, 24, 46, 69 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 5, 11, 12, 14, 15, 18, 19, 24, 26, 33, 34, 46-48, 54, 57-59, 65, 68-71 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in addendum to the reasons for the indication of allowable subject matter listed in the Office Action dated 11/10/2021, prior art reference US PGPub 2014/0241394 discloses that a heating pad is applied directly to the battery cell via tape so as to not unduly increase the battery’s thermal mass [0069, Figure 4]. Thus there is not a heat transfer material positionable between and in contact with both the heating element and the battery cell for improving thermal energy transfer between the heating element and the battery cell as required by the claims. Additionally, the direct heat connection provided allows for both rapid and slow heating according to testing requirements [0017, 0021, 0022], so providing a heat transfer material so as to arrive at the claims wouldn’t be needed for either testing scenario. Adding such a heat transfer material would increase the thermal mass, and would add to the volume and weight of the apparatus, so one of ordinary skill in the art would not add a heat transfer material so as to arrive at the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725